      2:20-cv-03534-RMG             Date Filed 10/06/20   Entry Number 1        Page 1 of 41




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

                                                                   2:20-cv-03534-RMG
ERIC MANDEL, on behalf of himself and            Civil Action No. _______________
all others similarly situated,

                       Plaintiff,
                                                       CLASS ACTION COMPLAINT
v.
                                                          JURY TRIAL DEMANDED
BLACKBAUD, INC., a South Carolina
Resident,

                       Defendant.

       Plaintiff Eric Mandel, on behalf of himself and all others similarly situated, alleges the

following against Defendant Blackbaud, Inc. (“Blackbaud”), based on personal knowledge as to

himself and on information and belief as to all other matters based upon, inter alia, the

investigation conducted by and through his counsel:

                                     SUMMARY OF THE CASE

       1.      Plaintiff brings this class action against Blackbaud for its failure to properly

secure and safeguard personally identifiable information (including, without limitation, names,

dates of birth, gender, address, email address, and financial information) (hereinafter “PII”) 1, and

for failing to provide timely, accurate, and adequate notice to Plaintiff and other Class members

that the PII stored by Blackbaud had been compromised.




1
  Personally identifiable information generally incorporates information that can be used to
distinguish or trace an individual’s identity, either alone or when combined with other personal
or identifying information. 2 CFR § 200.79. At a minimum, it includes all information that on its
face expressly identifies an individual. PII also is generally defined to include certain identifiers
that do not on their face name an individual, but that are considered to be particularly sensitive
and/or valuable if in the wrong hands (for example, Social Security number, passport number,
driver’s license number, financial account number).
      2:20-cv-03534-RMG         Date Filed 10/06/20       Entry Number 1       Page 2 of 41




       2.      Blackbaud is a publicly traded company that provides its customers with cloud-

based software, services, expertise, and data intelligence. Blackbaud has “millions of users”

located in over 100 countries around the world. 2

       3.      Blackbaud’s customers include nonprofits, foundations, corporations, education

institutions, healthcare institutions, and the individual change agents who support them. 3

       4.      In the course of doing business with Blackbaud’s customers, individuals such as

Plaintiff are regularly required to provide either Blackbaud’s customers or Blackbaud directly

with their PII. That PII is then stored on Blackbaud’s cloud.

       5.      On September 29, 2020, Plaintiff received a letter dated September 14, 2020,

from Allina Health notifying him that his PII, which was stored on Blackbaud’s cloud, had been

illegally exposed to unauthorized third parties. The notice sent to Plaintiff indicated that

Blackbaud discovered a ransomware attack that compromised PII in its custody and care. The

notice specifically informed Plaintiff that the information taken included names and addresses,

and possibly dates of birth, “dates we cared for the patient identified in the record; the names of

doctors who admitted or treated patients; Allina locations visited.”

       6.      Other hospitals, colleges, universities and non-profit organizations have provided

similar notices that their members, customers, and patients had information compromised in the

Data Breach.4 Other clients of Blackbaud have informed customers that PII including social

security numbers may have been removed by the attacker. 5



2
  https://www.blackbaud.com/company (Last Accessed September 30, 2020).
3
  Id.
4
   See, e.g., https://ago.vermont.gov/blog/2020/08/10/vermont-public-radio-blackbaud-notice-of-
data-breach-to-consumers/;       https://buffalonews.com/news/local/local-hospitals-disclose-data-
breach-blamed-on-national-software-company/article_61c999de-ed1e-11ea-995b-
0799a158eae0.amp.html (Last Accessed September 30, 2020).


                                                 2
        2:20-cv-03534-RMG         Date Filed 10/06/20     Entry Number 1        Page 3 of 41




         7.     Blackbaud has indicated that during the period of the Data Breach, a third party

was able to view and subsequently remove data, which included Plaintiff’s and Class Members’

PII, from Blackbaud’s system.

         8.     The PII exposed in the Data Breach included, among other things, individuals’

names, addresses, phone numbers, email addresses, dates of birth, financial information, and

medical service information, as described above.

         9.     This Data Breach was a direct result of Blackbaud’s failure to implement

adequate and reasonable cyber-security procedures and protocols necessary to protect

individuals’ PII stored in its cloud.

         10.    Blackbaud disregarded the rights of Plaintiff and Class Members (defined below)

by, inter alia, intentionally, willfully, recklessly, or negligently failing to take adequate and

reasonable measures to ensure their data and cyber security systems were protected against

unauthorized intrusions; failing to disclose that it did not have adequately robust computer

systems and security practices to safeguard individual PII; failing to take standard and

reasonably available steps to prevent the Data Breach; failing to monitor and timely detect the

Data Breach; and failing to provide Plaintiff and Class Members with prompt and accurate notice

of the Data Breach.

         11.    As a result of Blackbaud’s failure to implement and follow basic security

procedures, Plaintiff’s and Class Members’ PII is now in the hands of thieves. Plaintiff and Class

Members have had to spend, and will continue to spend, significant amounts of time and money

in an effort to protect themselves and/or their family members from the adverse ramifications of

the Data Breach, and will forever be at a heightened risk of identity theft and fraud.

5
    https://oag.ca.gov/system/files/9028629.PDF, (Last Accessed September 30, 2020).


                                                 3
      2:20-cv-03534-RMG           Date Filed 10/06/20      Entry Number 1        Page 4 of 41




       12.       Plaintiff, on behalf of himself and all others similarly situated, alleges claims for

negligence, negligence per se, breach of implied contract, unjust enrichment, declaratory

judgment, breach of confidence, invasion of privacy, and violation of South Carolina’s Data

Breach Security Act, S.C. Code Ann. §§ 39-1-90. Plaintiff seeks to compel Blackbaud to adopt

reasonably sufficient security practices to safeguard PII that remains in its custody in order to

prevent incidents like the Data Breach from reoccurring in the future.

                                  JURISDICTION AND VENUE

       13.       This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds

$5,000,000, exclusive of interests and costs, there are more than 100 class members, and at least

one class member is a citizen of a state different from Blackbaud and is a citizen of a foreign

state. The Court also has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367.

       14.       Venue is proper under 28 U.S.C. § 1391(c) because Blackbaud is a corporation

that does business in and is subject to personal jurisdiction in this District. Venue is also proper

because a substantial part of the events or omissions giving rise to the claims in this action

occurred in or emanated from this District, including the decisions made by Blackbaud’s

governance and management personnel that led to the breach.

                                              PARTIES

       15.       Plaintiff Eric Mandel is a resident and citizen of Minnetonka, Minnesota. He was

treated at an Allina Health facility in Minnesota.

       16.       On or about September 29, 2020, Plaintiff received a letter from Allina Health

informing him that his PII, which was stored on Blackbaud’s cloud in connection with the



                                                   4
      2:20-cv-03534-RMG           Date Filed 10/06/20      Entry Number 1       Page 5 of 41




fundraising efforts of Allina’s 13 “philanthropic foundations,” had been illegally exposed to

unauthorized third parties. As detailed above, Allina Health advised Plaintiff that as a result of

the Data Breach, unauthorized third parties were able to view and remove his PII.

           17.   Since the announcement of the Data Breach, Plaintiff has been required to spend

his valuable time monitoring various accounts in an effort to detect and prevent any misuses of

his PII.

           18.   Plaintiff has had to, and continues to, spend his valuable time to protect the

integrity of his PII—time which he would not have had to expend but for the Data Breach.

           19.   Plaintiff suffered actual injury from having his PII exposed as a result of the Data

Breach including, but not limited to: (a) time spent monitoring accounts for fraudulent activity;

(b) damages to and diminution in the value of his PII—a form of intangible property that

Plaintiff entrusted to Allina Health and Blackbaud; (c) imminent and impending injury arising

from the increased risk of fraud and identity theft.

           20.   As a result of the Data Breach, Plaintiff will continue to be at heightened risk for

fraud and identity theft, and their attendant damages for years to come.

           21.   Blackbaud is a corporation organized under the laws of Delaware with a principal

place of business at 2000 Daniel Island Drive, Charleston, South Carolina 29492. It is a cloud-

based software company that provides services for customers located in many countries around

the world.

                                   FACTUAL BACKGROUND

A.         The Blackbaud 2020 Data Breach

           22.   On September 14, 2020, Allina Health wrote a notice letter to Plaintiff stating that

Blackbaud, a vendor of Allina Health’s family of 13 philanthropic foundations, experienced a



                                                  5
      2:20-cv-03534-RMG         Date Filed 10/06/20     Entry Number 1        Page 6 of 41




ransomware attack. The notice stated that the Data Breach involved the unauthorized disclosure

of Plaintiff’s PII.

        23.     Blackbaud first detected the Data Breach in May of this year. Upon information

and belief, the breach originated at a managed hosting (company-run data center) environment

for the Raiser’s Edge and NetCommunity products that help organizations manage their fund-

raising, keeping track of donors and amounts they have contributed over time.

        24.     Despite learning of the breach in May, it was not until July 16, 2020, that

Blackbaud finally notified its customers, like Allina Health and its philanthropic foundations, of

the Data Breach. The notice, updated September 29, 2020, states: 6

        In May of 2020, we discovered and stopped a ransomware attack. In a
        ransomware attack, cybercriminals attempt to disrupt the business by locking
        companies out of their own data and servers. After discovering the attack, our
        Cyber Security team—together with independent forensics experts and law
        enforcement—successfully prevented the cybercriminal from blocking our system
        access and fully encrypting files; and ultimately expelled them from our system.
        Prior to our locking the cybercriminal out, the cybercriminal removed a copy of a
        subset of data from our self-hosted environment. The cybercriminal did not access
        credit card information, bank account information, or social security numbers.
        Because protecting our customers’ data is our top priority, we paid the
        cybercriminal’s demand with confirmation that the copy they removed had been
        destroyed. Based on the nature of the incident, our research, and third party
        (including law enforcement) investigation, we have no reason to believe that any
        data went beyond the cybercriminal, was or will be misused; or will be
        disseminated or otherwise made available publicly. This incident did not involve
        solutions in our public cloud environment (Microsoft Azure, Amazon Web
        Services), nor did it involve the majority of our self-hosted (private cloud)
        environment. Customers who this applies to who we believe are using these fields
        for such information were contacted the week of September 27, 2020 and were
        provided with additional support. We sincerely apologize that this happened and
        will continue to partner closely with our customers as we jointly navigate this
        cybercrime incident.

6
  The notice is available on Blackbaud’s website. See Learn More About the Ransomware
Attack We Recently Stopped, Blackbaud Newsroom (July 16, 2020),
 https://www.blackbaud.com/newsroom/article/2020/07/16/learn-more-about-the-ransomware-
attack-we-recently-stopped (last accessed Oct. 6, 2020).


                                                6
          2:20-cv-03534-RMG      Date Filed 10/06/20    Entry Number 1       Page 7 of 41




           25.   According to Blackbaud, between its cybersecurity team, a forensics expert and

law enforcement, Blackbaud “successfully prevented the cybercriminal from blocking [its]

system access and fully encrypting files; and ultimately expelled [the cybercriminal] from [its]

system.” Unfortunately, however, prior to being locked out of the Blackbaud system, this

unauthorized third party was able to not only view Plaintiff’s and Class Members’ PII for a

three-month period, but also was able to remove a copy of a subset of data from the Blackbaud

system. Blackbaud claims that it paid a ransom-to-delete because “protecting [its] customers’

data is [its] top priority.”7

           26.   According to Blackbaud, “the cybercriminal may have accessed some

unencrypted fields intended for bank account information, social security numbers, usernames

and/or passwords… [t]hese new findings do not apply to all customers who were involved in the

incident.”8

           27.   The notices received by Plaintiff and Class Members from Blackbaud’s customers

provide a clearer picture as to the types of PII that was disclosed in the Data Breach. In

Plaintiff’s notice from Allina Health it states that the information taken included his name and

address and may have included his data of birth, dates he was cared for, the names of the doctors

who treated him and the Allina locations he visited.

           28.   Although Blackbaud claims that the unauthorized third party did not access

financial information, the notice sent out by at least Vermont Public Radio, another one of

Blackbaud’s customers, to its members about the Data Breach expressly indicates otherwise. In




7
    Id.
8
    Id.


                                                7
      2:20-cv-03534-RMG         Date Filed 10/06/20     Entry Number 1       Page 8 of 41




the notice letter produced to the Vermont Attorney General’s Office regarding the Blackbaud

data breach, Vermont Public Radio conveyed the following:

        Upon learning of the incident from Blackbaud, we conducted our own
        investigation of the Blackbaud services we use, and the information provided by
        Blackbaud to determine what information was involved in the incident. The
        backup files contained member demographic information, contact information,
        donation dates and amounts. On July 29, 2020, we determined that the backup
        files contained an image of a check with your name and account number ending in
        -XXX.9

        29.    Blackbaud’s claim that bank account information was not disclosed during the

Data Breach is demonstrably false. An image of a check would, at the very least, contain the

check holder’s name, address, bank routing number, and account number.

        30.    Blackbaud communicated to its customers that its basis for concluding that the

attacker destroyed the stolen data and has not disseminated the date further is because Blackbaud

paid their monetary demands.10 . Blackbaud cannot reasonably rely on the word of

cybercriminals to ensure that this data, which the cybercriminal gained unauthorized access to in

the first place, was indeed destroyed, or that prior to destruction, subsequent copies were not

made.

        31.    Blackbaud had an obligation to keep Plaintiff’s and Class Members’ PII safe from

unauthorized disclosure, which it failed to do.

B.      Blackbaud Acquires, Collects, and Stores Plaintiff’s and Class Members’ PII

        32.    In the ordinary course of doing business with Blackbaud’s customers, individuals

are regularly required to provide either Blackbaud’s customers or Blackbaud directly with




9
 https://ago.vermont.gov/blog/2020/08/10/vermont-public-radio-blackbaud-notice-of-data-
breach-to-consumers/ (Last Accessed September 30, 2020).
10
   https://www.blackbaud.com/securityincident (Last Accessed September 30, 2020).


                                                  8
      2:20-cv-03534-RMG         Date Filed 10/06/20      Entry Number 1       Page 9 of 41




sensitive, personal and private information which is then collected, stored, and maintained by

Blackbaud.

       33.     By obtaining, collecting, using, and deriving a benefit from Plaintiff’s and Class

Members’ PII, Blackbaud assumed legal and equitable duties and knew or should have known

that it was responsible for protecting Plaintiff’s and Class Members’ PII from disclosure.

       34.     Plaintiff and the Class Members have taken reasonable steps to maintain the

confidentiality of their PII. Plaintiff and the Class Members relied on Blackbaud to keep their PII

confidential and securely maintained, to use this information for business purposes only, and to

make only authorized disclosures of this information.

       35.     Blackbaud acknowledges its obligation to maintain the privacy of individual PII

entrusted to it. For example, Blackbaud’s Privacy Policy North America (“Privacy Policy”)

states as follows:

       At Blackbaud, we are committed to protecting your privacy. This Policy applies to
       Blackbaud’s collection and use of personal data in connection with our marketing and
       provision of the Blackbaud Solutions, customer support and other services (collectively,
       the “Services”), for example if you are a customer, visit the website, interact with us at
       industry conferences, or work for a current or prospective customer of the Services.

       If you’re a constituent, supporter, patient or student of one of our customers, to which we
       provide the Services, your data will be used in accordance with that customer’s privacy
       policy. In providing the Services, Blackbaud acts as a service provider and thus, this
       Policy will not apply to constituents of our customers. 11

       36.     With regard to securing its constituents, supporters, patients or students of one of

Blackbaud’s customers, Blackbaud further represents with regard to the security of personal

information:




11
  https://www.blackbaud.com/company/privacy-policy/north-america (Last Accessed September
30, 2020).


                                                9
     2:20-cv-03534-RMG          Date Filed 10/06/20    Entry Number 1       Page 10 of 41




       We restrict access to personal information collected about you at our website to
       our employees, our affiliates’ employees, those who are otherwise specified in
       this Policy or others who need to know that information to provide the Services to
       you or in the course of conducting our business operations or activities. While no
       website can guarantee exhaustive security, we maintain appropriate physical,
       electronic and procedural safeguards to protect your personal information
       collected via the website. We protect our databases with various physical,
       technical and procedural measures and we restrict access to your information by
       unauthorized persons. We also advise all Blackbaud employees about their
       responsibility to protect customer data and we provide them with appropriate
       guidelines for adhering to our company’s business ethics standards and
       confidentiality policies. Inside Blackbaud, data is stored in password-controlled
       servers with limited access.12

       37.     Blackbaud has made specific commitments regarding the maintenance of

student’s private information. In April of 2015 with regard to its K-12 school providers,

Blackbaud signed a pledge to respect student data privacy to safeguard student information. The

Student Privacy Pledge was created to “safeguard student privacy in the collection, maintenance

and use of personal information.”13

       38.     Blackbaud represented to students and parents of its K-12 school providers that it

would, (1) “[m]aintain a comprehensive security program:” and (2) “[b]e transparent about

collection and use of student data.”14

       39.     In further support of this representation and promise to student and parent users,

Travis Warrant, president of Blackbaud’s K-12 Private Schools Group, stated:

       Blackbaud is committed to protecting sensitive student data and security… The
       Pledge will better inform our customers, service providers and the general public
       of our dedication to protecting student privacy. The Pledge details ongoing
       industry practices that meet (and in some cases, exceed) all federal requirements,

12
    https://www.blackbaud.com/company/privacy-policy/north-america (Last Accessed September
30, 2020).
13
   https://www.blackbaud.com/newsroom/article/2015/04/22/blackbaud-signs-pledge-to-respect-
student-data-privacy?_ga=2.16964730.2109423225.1601485764-1139314478.1601485764 (Last
Accessed September 30, 2020).
14
    Id.


                                               10
       2:20-cv-03534-RMG           Date Filed 10/06/20      Entry Number 1       Page 11 of 41




           and encourages service providers to more clearly articulate their data privacy
           practices.15

           40.    Yet, despite all of this “commitment to protecting privacy,” Blackbaud failed to

prioritize data and cyber security by adopting reasonable data and cyber security measures to

prevent and detect the unauthorized access to Plaintiff’s and Class Members’ PII. Blackbaud had

the resources to prevent a breach but neglected to adequately invest in data and cyber security.

C.         The Value of Personally Identifiable Information and the Effects of Unauthorized
           Disclosure

           41.    The types of information compromised in the Data Breach are highly valuable to

identity thieves. Names, email addresses, mailing address, telephone numbers, birthdate, gender,

financial information, and other valuable PII can all be used to gain access to a variety of

existing accounts and websites and can be used in other ways to effectuate identity theft.

           42.    Identity thieves can also use the PII to harm Plaintiff and Class Members through

embarrassment, blackmail, or harassment in person or online, or to commit other types of fraud

including obtaining ID cards or driver’s licenses, committing insurance fraud, fraudulently

obtaining tax returns and refunds, and obtaining government benefits. A Presidential Report on

identity theft from 2008 states that:

           In addition to the losses that result when identity thieves fraudulently open
           accounts or misuse existing accounts, . . . individual victims often suffer indirect
           financial costs, including the costs incurred in both civil litigation initiated by
           creditors and in overcoming the many obstacles they face in obtaining or retaining
           credit. Victims of non-financial identity theft, for example, health-related or
           criminal record fraud, face other types of harm and frustration.

           In addition to out-of-pocket expenses that can reach thousands of dollars for the
           victims of new account identity theft, and the emotional toll identity theft can
           take, some victims have to spend what can be a considerable amount of time to
           repair the damage caused by the identity thieves. Victims of new account identity
           theft, for example, must correct fraudulent information in their credit reports and

15
     Id.


                                                   11
     2:20-cv-03534-RMG         Date Filed 10/06/20      Entry Number 1        Page 12 of 41




       monitor their reports for future inaccuracies, close existing bank accounts and
       open new ones, and dispute charges with individual creditors. 16

       43.     To put it into context, the 2013 Norton Report, based on one of the largest

consumer cybercrime studies ever conducted, estimated that the global price tag of cybercrime

was around $113 billion at that time, with the average cost per victim being $298 dollars.

       44.     The problems associated with identity theft are exacerbated by the fact that many

identity thieves will wait years before attempting to use the PII they have obtained. Indeed, in

order to protect themselves, Class Members will need to remain vigilant against unauthorized

data use for years and decades to come.

       45.     Once stolen, PII can be used in a number of different ways. One of the most

common is that it is offered for sale on the “dark web,” a heavily encrypted part of the Internet

that makes it difficult for authorities to detect the location or owners of a website. The dark web

is not indexed by normal search engines such as Google and is only accessible using a Tor

browser (or similar tool), which aims to conceal users’ identities and online activity. The dark

web is notorious for hosting marketplaces selling illegal items such as weapons, drugs, and PII. 17

Websites appear and disappear quickly, making it a very dynamic environment.

       46.     Once someone buys PII, it is then used to gain access to different areas of the

victim’s digital life, including bank accounts, social media, and credit card details. During that




16
   The President’s Identity Theft Task Force, Combating Identity Theft: A Strategic Plan, Federal
Trade Commission, 11 (April 2007), https://www.ftc.gov/sites/default/files/
documents/reports/presidents-identity-theft-task-force-report/081021taskforcereport.pdf
17
   Brian Hamrick, The dark web: A trip into the underbelly of the internet, WLWT News (Feb. 9,
2017 8:51 PM), http://www.wlwt.com/article/the-dark-web-a-trip-into-the-underbelly-of-the-
internet/8698419.



                                                12
     2:20-cv-03534-RMG         Date Filed 10/06/20     Entry Number 1       Page 13 of 41




process, other sensitive data may be harvested from the victim’s accounts, as well as from those

belonging to family, friends, and colleagues.

       47.     Blackbaud is well aware of the profound and widespread impact a data breach to

its system can have. In its 2019 Annual Report, Blackbaud acknowledged the dangers:

       If the security of our software is breached, we fail to securely collect, store and
       transmit customer information, or we fail to safeguard confidential donor data, we
       could be exposed to liability, litigation, penalties and remedial costs and our
       reputation and business could suffer.

       Fundamental to the use of our solutions is the secure collection, storage and
       transmission of confidential donor and end user data and transaction data,
       including in our payment services. Despite the network and application security,
       internal control measures, and physical security procedures we employ to
       safeguard our systems, we may still be vulnerable to a security breach, intrusion,
       loss or theft of confidential donor data and transaction data, which may harm our
       business, reputation and future financial results.

       Like many major businesses, we are, from time to time, a target of cyber-attacks
       and phishing schemes, and we expect these threats to continue. Because of the
       numerous and evolving cybersecurity threats, including advanced and persistent
       cyber-attacks, phishing and social engineering schemes, used to obtain
       unauthorized access, disable or degrade systems have become increasingly more
       complex and sophisticated and may be difficult to detect for periods of time, we
       may not anticipate these acts or respond adequately or timely...

       Further, the existence of vulnerabilities, even if they do not result in a security
       breach, may harm client confidence and require substantial resources to address,
       and we may not be able to discover or remedy such security vulnerabilities before
       they are exploited, which may harm our business, reputation and future financial
       results.18

D.     Blackbaud Failed to Comply With FTC Requirements

       48.     Federal and State governments have likewise established security standards and

issued recommendations to temper data breaches and the resulting harm to consumers and

financial institutions. The Federal Trade Commission (“FTC”) has issued numerous guides for


18
   https://investor.blackbaud.com/static-files/9cd70119-4e13-4d47-b068-3c228c580417          (Last
Accessed September 30, 2020).


                                                13
     2:20-cv-03534-RMG         Date Filed 10/06/20      Entry Number 1       Page 14 of 41




business highlighting the importance of reasonable data and cyber security practices. According

to the FTC, the need for data and cyber security should be factored into all business decision-

making.19

       49.     In 2016, the FTC updated its publication, Protecting Personal Information: A

Guide for Business, which established guidelines for fundamental data and cyber security

principles and practices for business.20 The guidelines note businesses should protect the

personal customer and consumer information that they keep; properly dispose of personal

information that is no longer needed; encrypt information stored on computer networks;

understand their network’s vulnerabilities; and implement policies to correct security problems.

The guidelines also recommend that businesses use an intrusion detection system to expose a

breach as soon as it occurs; monitor all incoming traffic for activity indicating someone is

attempting to hack the system; watch for large amounts of data being transmitted from the

system; and have a response plan ready in the event of a breach.

       50.     The FTC recommends that companies not maintain cardholder information longer

than is needed for authorization of a transaction; limit access to sensitive data; require complex

passwords to be used on networks; use industry-tested methods for security; monitor for

suspicious activity on the network; and verify that third-party service providers have

implemented reasonable security measures.21




19
        Federal    Trade      Commission,       Start     With     Security,     available    at
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf
20
   Federal Trade Commission, Protecting Personal Information: A Guide for Business, available
at     https://www.ftc.gov/tips-advice/business-center/guidance/protecting-personal-information-
guide-business
21
   FTC, Start With Security, supra note 19.


                                               14
     2:20-cv-03534-RMG             Date Filed 10/06/20      Entry Number 1       Page 15 of 41




        51.        The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer and consumer data, treating the failure to employ

reasonable and appropriate measures to protect against unauthorized access to confidential

consumer data as an unfair act or practice prohibited by Section 5 of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 45. Orders resulting from these actions further clarify

the measures businesses must take to meet their data and cyber security obligations.

        52.        Blackbaud was at all times fully aware of its obligation to protect the personal and

financial data of its customers. Blackbaud was also aware of the significant repercussions if it

failed to do so.

        53.        Blackbaud’s failure to employ reasonable and appropriate measures to protect

against unauthorized access to confidential consumer data constitutes an unfair act or practice

prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.

E.      The Blackbaud Data Breach Caused Harm and Will Result in Additional Fraud

        54.        The ramifications of Blackbaud’s failure to keep Plaintiff’s and Class Members’

data secure are long lasting and severe.

        55.        Consumer victims of data breaches are much more likely to become victim of

identity fraud. This conclusion is based on an analysis of four years of data that correlated each

year’s data breach victims with those who also reported being victims of identity fraud. 22

        56.        The FTC defines identity theft as “a fraud committed or attempted using the

identifying information of another person without authority.” 23 The FTC describes “identifying




22
   2014 LexisNexis True Cost of Fraud Study, https://www.lexisnexis.com/risk/downloads/
assets/true-cost-fraud-2014.pdf.
23
   17 C.F.R § 248.201 (2013).


                                                    15
     2:20-cv-03534-RMG             Date Filed 10/06/20   Entry Number 1       Page 16 of 41




information” as “any name or number that may be used, alone or in conjunction with any other

information, to identify a specific person.” 24

        57.     PII is a valuable commodity to identity thieves once the information has been

compromised. As the FTC recognizes, once identity thieves have personal information, “they can

drain your bank account, run up your credit cards, open new utility accounts, or get medical

treatment on your health insurance.”25

        58.     Identity thieves can use personal information, such as that of Plaintiff and Class

Members, which Blackbaud failed to keep secure, to perpetrate a variety of crimes that harm

victims. For instance, identity thieves may commit various types of government fraud such as:

immigration fraud; obtaining a driver’s license or identification card in the victim’s name but

with another’s picture; using the victim’s information to obtain government benefits; or filing a

fraudulent tax return using the victim’s information to obtain a fraudulent refund.

        59.     Javelin Strategy and Research reports that identity thieves have stolen $112

billion in the past six years.26

        60.     Reimbursing a consumer for a financial loss due to fraud does not make that

individual whole again. On the contrary, identity theft victims must spend numerous hours and

their own money repairing the impact to their credit. After conducting a study, the Department of

Justice’s Bureau of Justice Statistics (“BJS”) found that identity theft victims “reported spending




24
   Id.
25
     Federal Trade Commission, Warning Signs of Identity Theft, available at:
https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft.
26
   https://www.javelinstrategy.com/coverage-area/2016-identity-fraud-fraud-hits-inflection-point


                                                  16
     2:20-cv-03534-RMG           Date Filed 10/06/20      Entry Number 1      Page 17 of 41




an average of about 7 hours clearing up the issues” and resolving the consequences of fraud in

2014.27

          61.    An independent financial services industry research study conducted for

BillGuard—a private enterprise that automates the consumer task of finding unauthorized

transactions that might otherwise go undetected—calculated the average per-consumer cost of all

unauthorized transactions at roughly US $215 per cardholder incurring these charges, 28 some

portion of which could go undetected and thus must be paid entirely out-of-pocket by consumer

victims of account or identity misuse.

          62.    There may be a time lag between when harm occurs versus when it is discovered,

and also between when PII is stolen and when it is used. According to the U.S. Government

Accountability Office (“GAO”), which conducted a study regarding data breaches:

          [L]aw enforcement officials told us that in some cases, stolen data may be held
          for up to a year or more before being used to commit identity theft. Further, once
          stolen data have been sold or posted on the Web, fraudulent use of that
          information may continue for years. As a result, studies that attempt to measure
          the harm resulting from data breaches cannot necessarily rule out all future
          harm.29

          63.    Thus, Plaintiff and Class Members now face years of constant surveillance of

their financial and personal records, monitoring, and loss of rights.

F.        Plaintiff and Class Members Suffered Damages




27
       Victims      of    Identity    Theft,    2014    (Sept.    2015)   available    at:
http://www.bjs.gov/content/pub/pdf/vit14.pdf.
28
   Hadley Malcom, Consumers rack up $14.3 billion in gray charges, research study
commissioned for Billguard by Aite Research, USA Today (July 25, 2013), available at:
https://www.usatoday.com/story/money/personalfinance/2013/07/25/consumers-unwanted-
charges-in-billions/2568645/.
29
       GAO,      Report    to     Congressional   Requesters,  at    29   (June     2007),
http://www.gao.gov/new.items/d07737.pdf


                                                 17
     2:20-cv-03534-RMG          Date Filed 10/06/20     Entry Number 1        Page 18 of 41




       64.     The PII of Plaintiff and Class Members is private and sensitive in nature and was

left inadequately protected by Blackbaud. Blackbaud did not obtain Plaintiff’s and Class

Members’ consent to disclose their PII to any other person as required by applicable law and

industry standards.

       65.     The Data Breach was a direct and proximate result of Blackbaud’s failure to

properly safeguard and protect Plaintiff’s and Class Members’ PII from unauthorized access, use,

and disclosure, as required by various state and federal regulations, industry practices, and the

common law, including Blackbaud’s failure to establish and implement appropriate

administrative, technical, and physical safeguards to ensure the security and confidentiality of

Plaintiff’s and Class Members’ PII to protect against reasonably foreseeable threats to the

security or integrity of such information.

       66.     Blackbaud had the resources to prevent a breach. In 2019, Blackbaud reported

that it had 45,000 customers located in over 100 countries, with a total addressable market

greater than $10 billion.30

       67.     Had Blackbaud remedied the deficiencies in its information storage and security

systems, followed industry guidelines, and adopted security measures recommended by experts

in the field, Blackbaud would have prevented intrusion into its information storage and security

systems and, ultimately, the theft of Plaintiff’s and Class Members’ confidential PII.

       68.     As a direct and proximate result of Blackbaud’s wrongful actions and inaction and

the resulting Data Breach, Plaintiff and Class Members have been placed at an imminent,

immediate, and continuing increased risk of harm from identity theft and identity fraud, requiring



30
 https://investor.blackbaud.com/static-files/9cd70119-4e13-4d47-b068-3c228c580417 (Last
Accessed August 30, 2020).


                                                18
     2:20-cv-03534-RMG            Date Filed 10/06/20    Entry Number 1         Page 19 of 41




them to purchase credit monitoring services and take the time which they otherwise would have

dedicated to other life demands such as work and family in an effort to mitigate the actual and

potential impact of the Data Breach on their lives including, inter alia, by placing “freezes” and

“alerts” with credit reporting agencies, contacting their financial institutions, closing or

modifying financial accounts, closely reviewing and monitoring their credit reports and accounts

for unauthorized activity, and filing police reports. This time has been lost forever and cannot be

recaptured.

       69.     Blackbaud’s wrongful actions and inaction directly and proximately caused the

theft and dissemination into the public domain of Plaintiff’s and Class Members’ PII, causing

them to suffer, and continue to suffer, economic damages and other actual harm for which they

are entitled to compensation, including:

       a.      monies paid for credit monitoring and identity theft prevention services;

       b.      theft of their personal and financial information;

       c.      the imminent and certainly impending injury flowing from potential fraud and

               identity theft;

       d.      the untimely and inadequate notification of the Data Breach;

       e.      the improper disclosure of their PII;

       f.      loss of privacy;

       g.      ascertainable losses in the form of out-of-pocket expenses and the value of their

               time reasonably incurred to remedy or mitigate the effects of the Data Breach;

       h.      ascertainable losses in the form of deprivation of the value of their PII, for which

               there is a well-established national and international market;




                                                19
     2:20-cv-03534-RMG           Date Filed 10/06/20       Entry Number 1       Page 20 of 41




        i.       the loss of productivity and value of their time spent to address, attempt to

                 ameliorate, mitigate, and deal with the actual and future consequences of the Data

                 Breach.

        70.      While Plaintiff’s and Class Members’ PII have been compromised, Blackbaud

continues to hold consumers’ PII, including Plaintiff’s and Class Members’. Particularly because

Blackbaud has demonstrated an inability to prevent a breach or stop it from continuing even after

being detected, Plaintiff and Class Members have an undeniable interest in ensuring that their

and PII is secure, remains secure, is properly and promptly destroyed, and is not subject to

further theft.

                                CLASS ACTION ALLEGATIONS

        71.      Plaintiff seeks relief on behalf of himself and as a representative of all others who

are similarly situated. Pursuant to Fed. R. Civ. P. Rule 23(a), (b)(2), (b)(3), and (c)(4), Plaintiff

seeks certification of a Nationwide class defined as follows:

        All persons whose PII was exposed to unauthorized third parties as a result of the
        Data Breach on Blackbaud’s network (“Nationwide Class”).

        72.      Excluded from the Class are Blackbaud and any entities in which Blackbaud or its

subsidiaries or affiliates have a controlling interest, and Blackbaud’s officers, agents, and

employees. Also excluded from the Class are the judge assigned to this action, members of the

judge’s staff, and any member of the judge’s immediate family.

        73.      Plaintiff hereby reserves the right to amend or modify the class definition with

greater specificity or division after having had an opportunity to conduct discovery.

        74.      Numerosity: The members of each Class are so numerous that joinder of all

members of any Class would be impracticable. While the exact number of individuals affected in




                                                  20
     2:20-cv-03534-RMG         Date Filed 10/06/20        Entry Number 1     Page 21 of 41




the Data Breach is unknown, upon information and belief, it is well in excess of a hundred, and

therefore meets the numerosity requirement of 23(a)(1).

       75.    Commonality and Predominance: This action involves common questions of

law or fact, which predominate over any questions affecting individual Class Members,

including:

       a.     Whether Blackbaud represented to the Class that it would safeguard Class

              Members’ PII;

       b.     Whether Blackbaud owed a legal duty to Plaintiff and the Class to exercise due

              care in collecting, storing, and safeguarding their PII;

       c.     Whether Blackbaud breached a legal duty to Plaintiff and the Class to exercise

              due care in collecting, storing, and safeguarding their PII;

       d.     Whether Class Members’ PII was accessed, compromised, or stolen in the Data

              Breach;

       e.     Whether (and when) Blackbaud knew about any security vulnerabilities that led to

              the Data Breach before it was announced to the public and whether Blackbaud

              failed to timely notify the public of those vulnerabilities and the Data Breach;

       f.     Whether Blackbaud knew about the Data Breach before it was announced to the

              public and Blackbaud failed to timely notify the public of the Data Breach;

       g.     Whether Blackbaud’s representations that it would secure and protect the PII of

              Plaintiff and members of the class were facts that reasonable persons could be

              expected to rely upon when deciding whether to use Blackbaud’s services;




                                                21
     2:20-cv-03534-RMG         Date Filed 10/06/20       Entry Number 1        Page 22 of 41




       h.     Whether Blackbaud misrepresented the safety of its many systems and services,

              specifically the security thereof, and its ability to safely store Plaintiff’s and Class

              Members’ PII;

       i.     Whether Blackbaud concealed crucial information about its inadequate data and

              cyber security measures from Plaintiff and the Class;

       j.     Whether Blackbaud failed to comply with its own policies and applicable laws,

              regulations, and industry standards relating to data and cyber security;

       k.     Whether Blackbaud knew or should have known that it did not employ reasonable

              measures to keep Plaintiff’s and Class Members’ PII secure and prevent the loss

              or misuse of that information;

       l.     Whether such representations were false with regard to storing and safeguarding

              Plaintiff’s and Class Members’ PII;

       m.     Whether such representations were material with regard to storing and

              safeguarding Class Members’ PII;

       n.     Whether Blackbaud’s conduct violated § 5 of the Federal Trade Commission Act,

              15 U.S.C. § 45, et seq.;

       o.     Whether Plaintiff and the Class are entitled to equitable relief, including, but not

              limited to, injunctive relief and restitution; and

       p.     Whether Plaintiff and the other Class Members are entitled to actual, statutory, or

              other forms of damages, and other monetary relief.

       76.    Similar or identical statutory and common law violations, business practices, and

injuries are involved. Individual questions, if any, pale by comparison, in both quantity and

quality, to the numerous common questions that dominate this action.



                                                22
     2:20-cv-03534-RMG           Date Filed 10/06/20     Entry Number 1         Page 23 of 41




       77.     Typicality: Plaintiff’s claims are typical of the claims of the other members of

their respective classes because, among other things, Plaintiff’s and the other Class Members

were injured through the substantially uniform misconduct by Blackbaud. Plaintiff is advancing

the same claims and legal theories on behalf of himself and all other Class Members, and there

are no defenses that are unique to Plaintiff. Plaintiff’s claims and those of other Class Members

arise from the same operative facts and are based on the same legal theories.

       78.     Adequacy of Representation: Plaintiff is an adequate representative of the class

because his interests do not conflict with the interests of the other Class members he seeks to

represent; he has retained counsel competent and experienced in complex class action litigation

and Plaintiff will prosecute this action vigorously. The Class Members’ interests will be fairly

and adequately protected by Plaintiff and his counsel.

       79.     Superiority: A class action is superior to any other available means for the fair

and efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in the management of this matter as a class action. The damages, harm, or other

financial detriment suffered individually by Plaintiff and the other members of the Class are

relatively small compared to the burden and expense that would be required to litigate their

claims on an individual basis against Blackbaud, making it impracticable for Class Members to

individually seek redress for Blackbaud’s wrongful conduct. Even if Class Members could afford

individual litigation, the court system could not. Individualized litigation would create a potential

for inconsistent or contradictory judgments and increase the delay and expense to all parties and

the court system. By contrast, the class action device presents far fewer management difficulties

and provides the benefits of single adjudication, economies of scale, and comprehensive

supervision by a single court.



                                                 23
     2:20-cv-03534-RMG             Date Filed 10/06/20    Entry Number 1        Page 24 of 41




       80.     Further, Blackbaud has acted or refused to act on grounds generally applicable to

the Class and, accordingly, final injunctive or corresponding declaratory relief with regard to the

members of the Class as a whole is appropriate under Rule 23(b)(2) of the Federal Rules of Civil

Procedure.

       81.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:

       a.      Whether Class Members’ PII was accessed, compromised, or stolen in the Data

               Breach;

       b.      Whether (and when) Blackbaud knew about any security vulnerabilities that led to

               the Data Breach before it was announced to the public and whether Blackbaud

               failed to timely notify the public of those vulnerabilities and the Data Breach;

       c.      Whether Blackbaud’s representations that it would secure and protect the PII of

               Plaintiff and members of the classes were facts that reasonable persons could be

               expected to rely upon when deciding whether to use Blackbaud’s services;

       d.      Whether Blackbaud misrepresented the safety of its many systems and services,

               specifically the security thereof, and its ability to safely store Plaintiff’s and Class

               Members’ PII;

       e.      Whether Blackbaud concealed crucial information about its inadequate data and

               cyber security measures from Plaintiff and the Class;

       f.      Whether Blackbaud failed to comply with its own policies and applicable laws,

               regulations, and industry standards relating to data and cyber security;



                                                 24
     2:20-cv-03534-RMG            Date Filed 10/06/20     Entry Number 1      Page 25 of 41




        g.      Whether Blackbaud knew or should have known that it did not employ reasonable

                measures to keep Plaintiff’s and Class Members’ PII secure and prevent the loss

                or misuse of that information;

        h.      Whether Blackbaud failed to “implement and maintain reasonable security

                procedures and practices” for Plaintiff’s and Class Members’ PII in violation of

                Section 5 of the FTC Act;

        i.      Whether Blackbaud failed to provide timely notice of the Data Breach;

        j.      Whether Blackbaud owed a duty to Plaintiff and the Class to safeguard their PII

                and to implement adequate data and cyber security measures;

        k.      Whether Blackbaud breached that duty;

        l.      Whether such representations were false with regard to storing and safeguarding

                Plaintiff’s and Class Members’ PII; and

        m.      Whether such representations were material with regard to storing and

                safeguarding Class Members’ PII.

                                   FIRST CAUSE OF ACTION
                                             Negligence
                          (On behalf of Plaintiff and the Nationwide Class)

        82.     Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.

        83.     Blackbaud owed a duty to Plaintiff and the Class to exercise reasonable care in

safeguarding and protecting their PII and keeping it from being compromised, lost, stolen,

misused, and or/disclosed to unauthorized parties. More specifically, this duty included, among

other things: (a) designing, maintaining, and testing Blackbaud’s data security systems to ensure

that Plaintiff’s and Class Members’ PII in Blackbaud’s possession was adequately secured and

protected; (b) implementing processes that would detect a breach of its data systems in a timely

                                                 25
     2:20-cv-03534-RMG           Date Filed 10/06/20    Entry Number 1       Page 26 of 41




manner; (c) timely acting upon warnings and alerts, including those generated by its own

security systems, regarding intrusions to its networks; and (d) maintaining data and cyber

security measures consistent with industry standards.

       84.     Blackbaud knew that the PII belonging to Plaintiff and the Class was personal and

sensitive information that is valuable to identity thieves and other criminals. Blackbaud also

knew of the serious harms that could happen if the PII of Plaintiff and the Class was wrongfully

disclosed, that disclosure was not fixed, or Plaintiff and the Class were not told about the

disclosure in a timely manner.

       85.     Blackbaud had a common law duty to prevent foreseeable harm to those whose

PII it stored on its cloud. This duty existed because Plaintiff and Class Members were the

foreseeable and probable victims of any inadequate security practices. In fact, not only was it

foreseeable that Plaintiff and Class Members would be harmed by the failure to protect their PII

because hackers routinely attempt to steal such information and use it for nefarious purposes,

Blackbaud knew that it was more likely than not Plaintiff and other Class Members would be

harmed.

       86.     Blackbaud is morally culpable, given the prominence and potential of security

breaches in the software industry and its own recent massive breach which demonstrated

Blackbaud’s wholly inadequate cyber security measures and safeguards.

       87.     Blackbaud breached its duty to exercise reasonable care in safeguarding and

protecting Plaintiff’s and the Class Members’ PII by failing to adopt, implement, and maintain

adequate security measures to safeguard that information, despite repeated failures and

intrusions, and allowing unauthorized access to Plaintiff’s and the other Class member’s PII.




                                               26
     2:20-cv-03534-RMG          Date Filed 10/06/20     Entry Number 1       Page 27 of 41




       88.     Blackbaud breached the duties it owed to Plaintiff and Class Members described

above and thus was negligent. Blackbaud breached these duties by, among other things, failing

to: (a) exercise reasonable care and implement adequate security systems, protocols and practices

sufficient to protect the PII of Plaintiff and Class Members; (b) detect the breach while it was

ongoing; (c) maintain security systems consistent with industry standards; and (d) disclose in a

timely fashion that Plaintiff’s and Class Members’ PII in Blackbaud’s possession had been or

was reasonably believed to have been, stolen or compromised.

       89.     Blackbaud’s failure to comply with industry and federal regulations further

evidences Blackbaud’s negligence in failing to exercise reasonable care in safeguarding and

protecting Plaintiff’s and the Class Members’ PII.

       90.     Blackbaud’s breaches of these duties were not merely isolated incidents or small

mishaps. Rather, the breaches of the duties set forth above resulted from a long-term company-

wide refusal by Blackbaud to acknowledge and correct serious and ongoing data and cyber

security problems.

       91.     But for Blackbaud’s wrongful and negligent breach of its duties owed to Plaintiff

and the Class, their PII would not have been compromised, stolen, and viewed by unauthorized

persons. Blackbaud’s negligence was a direct and legal cause of the theft of the PII of Plaintiff

and the Class and all resulting damages.

       92.     Blackbaud also had a duty to safeguard the PII of Plaintiff and Class Members

and to promptly notify them of a breach because of laws and regulations that require Blackbaud

to reasonably safeguard PII, as detailed herein.

       93.     Timely notification was required, appropriate, and necessary so that, among other

things, Plaintiff and Class Members could take appropriate measures to freeze or lock their credit



                                                   27
     2:20-cv-03534-RMG             Date Filed 10/06/20     Entry Number 1       Page 28 of 41




profiles, monitor their health insurance and health care provider accounts and profiles, cancel

current passports and obtain new passports, avoid unauthorized charges to their credit or debit

card accounts, cancel or change usernames and passwords on compromised accounts, monitor

their account information and credit reports for fraudulent activity, contact their banks or other

financial institutions that issue their credit or debit cards, obtain credit monitoring services, and

take other steps to mitigate or ameliorate the damages caused by Blackbaud’s misconduct.

        94.        The injury and harm suffered by Plaintiff and the Class Members was the

reasonably foreseeable result of Blackbaud’s failure to exercise reasonable care in safeguarding

and protecting Plaintiff’s and Class Members’ PII. Blackbaud knew its systems and technologies

for processing and securing the PII of Plaintiff and the Class had numerous security

vulnerabilities.

        95.        As a result of this misconduct by Blackbaud, the PII of Plaintiff and the Class

were compromised, placing them at a greater risk of identity theft and subjecting them to identity

theft, and their PII was disclosed to third parties without their consent. Plaintiff and Class

Members also suffered diminution in value of their PII in that it is now easily available to

hackers on the dark web. Plaintiff and the Class have also suffered consequential out of pocket

losses for procuring credit freeze or protection services, identity theft monitoring, and other

expenses relating to identity theft losses or protective measures.

                                 SECOND CAUSE OF ACTION
                                         Negligence Per Se
                          (On behalf of Plaintiff and the Nationwide Class)

        96.        Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.




                                                   28
     2:20-cv-03534-RMG           Date Filed 10/06/20     Entry Number 1       Page 29 of 41




          97.    Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by

businesses, such as Blackbaud, of failing to use reasonable measures to protect PII. The FTC

publications and orders described above also form part of the basis of Blackbaud’s duty in this

regard.

          98.    Blackbaud violated Section 5 of the FTC Act by failing to use reasonable

measures to protect PII and not complying with applicable industry standards, as described in

detail herein. Blackbaud’s conduct was particularly unreasonable given the nature and amount of

PII it obtained and stored and the foreseeable consequences of a data breach with a cloud-based

company as large as Blackbaud, including, specifically, the immense damages that would result

to Plaintiff and Class Members.

          99.    Blackbaud’s violation of Section 5 of the FTC Act constitutes negligence per se.

          100.   Plaintiff and Class Members are within the class of persons that the FTC Act was

intended to protect.

          101.   The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of their failure to employ reasonable data and cyber security measures and

avoid unfair and deceptive practices, caused the same harm as that suffered by Plaintiff and the

Class.

          102.   As a direct and proximate result of Blackbaud’s negligence per se, Plaintiff and

the Class have suffered, and continue to suffer, injuries and damages arising from identity theft;

damages from lost time and effort to mitigate the actual and potential impact of the Data Breach

on their lives, including, inter alia, by placing “freezes” and “alerts” with credit reporting



                                                 29
     2:20-cv-03534-RMG            Date Filed 10/06/20    Entry Number 1       Page 30 of 41




agencies, monitoring health insurance and health care provider accounts and files, contacting

their financial institutions, closing or modifying financial accounts, closely reviewing and

monitoring their credit reports and accounts for unauthorized activity, and filing police reports,

and damages from identity theft, which may take months if not years to discover and detect,

given the far-reaching, adverse and detrimental consequences of identity theft and loss of

privacy.

        103.    Additionally, as a direct and proximate result of Blackbaud’s negligence per se,

Plaintiff and Class Members have suffered and will suffer the continued risks of exposure of

their PII, which remain in Blackbaud’s possession and is subject to further unauthorized

disclosures so long as Blackbaud fails to undertake appropriate and adequate measures to protect

the PII in its continued possession.

                                  THIRD CAUSE OF ACTION
                                    Breach of Implied Contract
                          (On Behalf of Plaintiff and the Nationwide Class)

        104.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.

        105.    Plaintiff and Class Members were required to provide PII, including names,

addresses, dates of birth, and various financial information to Blackbaud and Blackbaud’s

customers in exchange for Blackbaud and Blackbaud’s customers’ services.

        106.    Blackbaud solicited and invited Plaintiff and Class Members to provide their PII

as part of Blackbaud’s regular business practices. Plaintiff and Class Members accepted

Blackbaud’s offers and provided PII to Blackbaud.

        107.    As part of these transactions, Blackbaud agreed to safeguard and protect the PII of

Plaintiff and Class Members.



                                                 30
     2:20-cv-03534-RMG            Date Filed 10/06/20     Entry Number 1          Page 31 of 41




        108.    Plaintiff and Class Members entered into the implied contracts with the

reasonable expectation that Blackbaud’s data and cyber security practices and policies were

reasonable and consistent with industry standards. Plaintiff and Class Members believed that

Blackbaud would use part of the monies paid to Blackbaud either by them directly or through

Blackbaud’s customers, to fund adequate and reasonable data and cyber security practices.

        109.    Plaintiff and Class Members would not have provided and entrusted PII to

Blackbaud or Blackbaud’s customers or would have paid less for Blackbaud’s services in the

absence of the implied contract or implied terms between them and Blackbaud. The safeguarding

of the PII of Plaintiff and Class Members was critical to realize the intent of the parties.

        110.    Plaintiff and Class Members fully performed their obligations under the implied

contracts with Blackbaud.

        111.    Blackbaud breached its implied contracts with Plaintiff and Class Members to

protect PII in its possession when it: (1) failed to have security protocols and measures in place

to protect that information; and (2) disclosed that information to unauthorized third parties.

        112.    As a direct and proximate result of Blackbaud’s breaches of implied contract,

Plaintiff and Class Members sustained actual losses and damages as described in detail above,

including that they did not get the benefit of the bargain for which they paid.

                                 FOURTH CAUSE OF ACTION
                                         Unjust Enrichment
                          (On Behalf of Plaintiff and the Nationwide Class)

        113.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.




                                                  31
     2:20-cv-03534-RMG          Date Filed 10/06/20       Entry Number 1        Page 32 of 41




        114.    Plaintiff and Class Members have an interest, both equitable and legal, in the PII

conferred upon, collected by, and maintained by Blackbaud and that was stolen in the Data

Breach.

        115.    Blackbaud benefited from receiving Plaintiff’s and Class Members’ PII by its

ability to retain and use that information for its own benefit. Blackbaud understood this benefit.

        116.    Blackbaud also understood and appreciated that the PII it collected and stored was

private and confidential, and its value depended upon Blackbaud maintaining the privacy and

confidentiality of that PII.

        117.    But for Blackbaud’s willingness and commitment to maintain its privacy and

confidentiality, that PII would not have been transferred to and untrusted with Blackbaud.

Indeed, if Blackbaud had informed Plaintiff and Class Members that Blackbaud’s data and cyber

security measures were inadequate, Blackbaud would not have been permitted to continue to

operate in that fashion by regulators, its shareholders, and its consumers.

        118.    As a result of Blackbaud’s wrongful conduct, Blackbaud has been unjustly

enriched at the expense of, and to the detriment of, Plaintiff and Class Members. Blackbaud

continues to benefit and profit from its retention and use of the PII while its value to Plaintiff and

Class Members has been diminished.

        119.    Blackbaud’s unjust enrichment is traceable to, and resulted directly and

proximately from, the conduct alleged in this Complaint, including compiling, using, and

retaining Plaintiff’s and Class Members’ PII, while at the same time failing to maintain that

information secure from intrusion and theft by hackers and identity thieves.

        120.    Under the common law doctrine of unjust enrichment, it is inequitable for

Blackbaud to be permitted to retain the benefits it received, and still receives, without



                                                 32
     2:20-cv-03534-RMG            Date Filed 10/06/20    Entry Number 1       Page 33 of 41




justification, from Plaintiff and Class Members in an unfair and unconscionable manner.

Blackbaud’s retention of such benefits under the circumstances makes it inequitable, constituting

unjust enrichment.

        121.    The benefit conferred upon, received, and enjoyed by Blackbaud was not

conferred officiously or gratuitously, and it would be inequitable and unjust for Blackbaud to

retain that benefit.

        122.    Blackbaud is therefore liable to Plaintiff and Class Members for restitution in the

amount of the benefit conferred on Blackbaud as a result of its wrongful conduct, including

specifically the value to Blackbaud of the PII that was stolen in the Data Breach and the profits

Blackbaud is receiving from the use of that PII.

                                  FIFTH CAUSE OF ACTION
                                       Declaratory Judgment
                          (On Behalf of Plaintiff and the Nationwide Class)

        123.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.

        124.    Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. This Court has broad authority to restrain acts, such as those alleged

herein, which are tortious and violate the terms of the laws described above and herein.

        125.    An actual controversy has arisen in the wake of the Data Breach regarding present

and prospective common law and other duties to reasonably safeguard Plaintiff’s and Class

Members’ PII and whether Blackbaud is currently maintaining data and cyber security measures

adequate to protect Plaintiff and Class Members from further data breaches that compromise the

PII they shared with Blackbaud. Plaintiff alleges that Blackbaud’s data and cyber security

measures remain inadequate, and that Plaintiff and Class Members continue to suffer injury as a

                                                   33
     2:20-cv-03534-RMG         Date Filed 10/06/20      Entry Number 1       Page 34 of 41




result of the Data Breach. Plaintiff and Class Members remain at imminent risk that further

compromises of the PII provided to Blackbaud will occur in the future.

       126.    Pursuant to the Court’s authority under the Declaratory Judgment Act, the Court

should enter a judgment declaring, inter alia, the following:

       a.      Blackbaud continues to owe a legal duty to secure consumers’ PII;

       b.      Blackbaud continues to owe a legal duty to timely notify consumers of a data

               breach under the common law, Section 5 of the FTC Act, and respective state

               statutes;

       c.      Blackbaud continues to breach these legal duties by failing to employ reasonable

               measures to secure consumers’ PII.

       127.    The Court should also issue corresponding prospective injunctive relief requiring

Blackbaud to employ adequate security protocols consistent with law and industry standards to

protect consumers’ PII.

       128.    If an injunction is not issued, Plaintiff and Class Members will suffer irreparable

injury, and lack any adequate legal remedy, should another data breach occur due to Blackbaud’s

insufficient practices. As described above, a subsequent data breach is real, immediate, and

substantial, as Blackbaud remains a rich target for hackers and other malicious actors. If another

data breach occurs, Plaintiff and Class Members will not have an adequate remedy at law

because many of the resulting injuries are not readily quantified and they will be forced to bring

multiple lawsuits to rectify the same conduct.

       129.    The hardship to Plaintiff and Class Members if an injunction does not issue

exceeds the hardship to Blackbaud if an injunction is issued. Among other things, Plaintiff

would be subjected to fraud, identity theft, and other harms should another data breach occur.



                                                 34
     2:20-cv-03534-RMG            Date Filed 10/06/20    Entry Number 1       Page 35 of 41




The cost to Blackbaud of complying with such an injunction is relatively minimal, and

Blackbaud has pre-existing legal obligations to employ such measures.

        130.    Issuance of the requested injunction will not disserve the public interest. Instead,

such an injunction would benefit the public by mitigating and preventing another data breach,

thus eliminating the additional injuries that would result to Plaintiff, Class Members, and other

consumers whose PII would be further compromised.

                                  SIXTH CAUSE OF ACTION
                                       Breach of Confidence
                          (On Behalf of Plaintiff and the Nationwide Class)

        131.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.

        132.    At all times during Plaintiff’s and Class Members’ interactions with Blackbaud,

Blackbaud was fully aware of the confidential and sensitive nature of the PII that Plaintiff and

Class Members provided to Blackbaud.

        133.    As alleged herein and above, Blackbaud’s relationship with Plaintiff and Class

Members was governed by expectations that PII would be collected, stored, and protected in

confidence, and would not be disclosed to unauthorized third parties.

        134.    Plaintiff and Class Members provided PII to Blackbaud with the explicit and

implicit understandings that Blackbaud would protect and not permit the PII to be disseminated

to any unauthorized parties.

        135.    Plaintiff and Class Members also provided PII to Blackbaud with the explicit and

implicit understanding that Blackbaud would take precautions to protect that PII from

unauthorized disclosure, such as following basic principles of information security practices.




                                                 35
     2:20-cv-03534-RMG            Date Filed 10/06/20    Entry Number 1        Page 36 of 41




       136.    Blackbaud voluntarily received in confidence Plaintiff’s and Class Members’ PII

with the understanding that the PII would not be disclosed or disseminated to the public or any

unauthorized third parties.

       137.    Due to Blackbaud’s failure to prevent, detect, and/or avoid the Data Breach from

occurring by, inter alia, failing to follow best information security practices to secure Plaintiff’s

and Class Members’ PII, that PII was disclosed and misappropriated to unauthorized third parties

beyond Plaintiff’s and Class Members’ confidence, and without their express permission.

       138.    As a direct and proximate cause of Blackbaud’s actions and/or omissions,

Plaintiff and Class Members have suffered damages.

       139.    But for Blackbaud’s disclosure of Plaintiff’s and Class Members’ PII in violation

of the parties’ understanding of confidence, their PII would not have been compromised, stolen,

viewed, accessed, and used by unauthorized third parties. Blackbaud’s Data Breach was the

direct and legal cause of the theft of Plaintiff’s and Class Members’ PII, as well as the resulting

damages.

       140.    The injury and harm Plaintiff and Class Members suffered was the reasonably

foreseeable result of Blackbaud’s unauthorized disclosure of PII. Blackbaud knew its computer

systems and cyber security practices for accepting and securing Plaintiff’s and Class Members’

PII had numerous security vulnerabilities because Blackbaud failed to observe industry standard

information security practices.

       141.    As a direct and proximate result of Blackbaud’s breaches of confidence, Plaintiff

and Class Members have suffered, and continue to suffer, injuries and damages arising from

identity theft; damages from lost time and effort to mitigate the actual and potential impact of the

Data Breach on their lives, including, inter alia, by placing “freezes” and “alerts” with credit



                                                 36
     2:20-cv-03534-RMG           Date Filed 10/06/20    Entry Number 1        Page 37 of 41




reporting agencies, contacting their financial institutions, closing or modifying financial

accounts, closely reviewing and monitoring their credit reports and accounts for unauthorized

activity, and filing police reports, and damages from identity theft, which may take months if not

years to discover and detect, given the far-reaching, adverse and detrimental consequences of

identity theft and loss of privacy.

        142.    As a direct and proximate result of Blackbaud’s breaches of confidence, Plaintiff

and Class Members have suffered and will continue to suffer other forms of injury and/or harm,

including, but not limited to, anxiety, emotional distress, loss of privacy, and other economic and

non-economic losses.

                               SEVENTH CAUSE OF ACTION
                   Violation of the South Carolina Data Breach Security Act
                                   S.C. Code Ann. §§ 39-1-90
                       (On Behalf of Plaintiff and the Nationwide Class)

        143.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.

        144.    The South Carolina Data Breach Security Act (the “Act”) requires persons

conducting business in this State and owning, licensing or maintaining computerized data that

includes personal identifying information to disclose breaches of the security of the system to

those affected. This required disclosure “must be made in the most expedient time possible and

without reasonable delay . . . .” S.C. Code Ann. § 39-1-90(A).

        145.    Blackbaud is a “person” as defined by the statute. S.C. Code Ann. § 39-1-

90(D)(2).

        146.    As described more fully above, Blackbaud conducts business in this State and

owns, licenses or maintains computerized data that includes personal identifying information.




                                                37
     2:20-cv-03534-RMG           Date Filed 10/06/20    Entry Number 1       Page 38 of 41




        147.    Plaintiff’s and Class Members’ PII compromised in the Data Breach meets the

definition of “personal identifying information” in the statute. S.C. Code Ann. § 39-1-90(D)(3).

        148.    The Data Breach meets the definition of “Breach of the security of the system” in

the statute. S.C. Code Ann. § 39-1-90(D)(1).

        149.    Blackbaud violated the Act by unreasonably delaying disclosure of the Data

Breach to Plaintiff and Class Members whose PII was, or was reasonably believed to have been,

acquired by an unauthorized third person.

        150.    Blackbaud knew or should have known that it was violating South Carolina law

by unreasonably delaying disclosure of the Data Breach. This renders Blackbaud’s violation of

the Act willful and knowing.

        151.    Upon information and belief, no law enforcement agency determined that

notification to Plaintiff and Class Members would impede a criminal investigation.

        152.    As a result of Defendant’s violation of the Act, Plaintiff and Class Members

suffered and will continue to suffer damages and injury set forth above.

        153.    Plaintiff and Class Members seek all monetary and non-monetary relief allowed

by law, including damages, punitive damages, restitution, injunctive relief, attorneys’ fees, and

any other relief that is just and proper.

                                EIGHTH CAUSE OF ACTION
                 Invasion of Privacy – Wrongful Publicizing of Private Affairs
                         and Wrongful Intrusion Into Private Affairs
                       (On Behalf of Plaintiff and the Nationwide Class)

        154.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if

fully set forth herein.




                                                38
     2:20-cv-03534-RMG           Date Filed 10/06/20     Entry Number 1       Page 39 of 41




          155.   Plaintiff and Class Members have a legally protected privacy interest in the PII

that is held by Blackbaud, and they are entitled to the protection of their PII against unauthorized

access.

          156.   Plaintiff and Class Members reasonably expected that Blackbaud would protect

and secure their PII from unauthorized parties and that their PII would not be disclosed to any

unauthorized parties or for any improper purpose.

          157.   Blackbaud unlawfully invaded the privacy rights of Plaintiff and Class Members

by engaging in the conduct described above, including by failing to protect their PII, by

publicizing their PII to unauthorized third parties and by unreasonably and intentionally delaying

disclosure of the Data Breach.

          158.   This invasion of privacy resulted from Blackbaud’s intentionally publicizing or

causing the publication of Plaintiff’s and Class Members’ PII. This invasion of privacy also

resulted from Blackbaud’s intentionally intruding upon or causing the intrusion upon the PII.

          159.   Plaintiff’s and Class Members’ PII is the type of sensitive, personal information

that one normally expects will be from exposure, and the public has no legitimate concern in

Plaintiffs’ and Class Members’ PII.

          160.   Blackbaud’s disclosure of Plaintiff’s and Class Members’ PII to unauthorized

parties is substantial and unreasonable enough to be legally cognizable and is highly offensive to

a reasonable person.

          161.   Blackbaud’s intentional conduct in disclosing Plaintiff’s and Class Members’

sensitive, personal information and delaying notification of the disclosure is such that it would

cause serious mental injury, shame or humiliation to people of ordinary sensibilities.

          162.   The disclosure of Plaintiff’s and Class Members’ PII was without their consent.



                                                 39
     2:20-cv-03534-RMG           Date Filed 10/06/20       Entry Number 1         Page 40 of 41




       163.    As a result of the invasion of privacy caused by Blackbaud, Plaintiff and Class

Members suffered and will continue to suffer damages and injury set forth above, including

serious mental injury, shame or humiliation.

       164.    Plaintiff and Class Members seek all monetary and non-monetary relief allowed

by law, including damages, punitive damages, restitution, injunctive relief, reasonable attorneys’

fees and costs, and any other relief that is just and proper.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and on behalf of the other Class Members,

respectfully requests this Court enter the following:

       a.      An Order certifying this case as a class action;

       b.      An Order appointing Plaintiff as class representative;

       c.      An Order appointing undersigned counsel as class counsel;

       d.      A mandatory injunction directing Blackbaud to hereinafter adequately safeguard

               the PII of the Class by implementing improved security procedures and measures;

       e.      An award of damages, at a minimum, nominal damages;

       f.      An award of costs and expenses;

       g.      An award of attorneys’ fees; and

       h.      Such other and further relief as this court may deem just and proper.

                                   JURY TRIAL DEMANDED

       Plaintiff demands a trial by jury of all claims so triable.

                                                        Respectfully Submitted,

       Dated: October 6, 2020                           /s/Frank B. Ulmer




                                                  40
2:20-cv-03534-RMG   Date Filed 10/06/20   Entry Number 1      Page 41 of 41




                               Frank B. Ulmer (Federal ID No. 11071)
                               Stuart H. McCluer (Federal ID No. 13213)
                               MCCULLEY MCCLUER PLLC
                               701 E. Bay St., Suite 411
                               Charleston, SC 29403
                               Telephone: (843) 444-5404
                               Facsimile: (843) 444-5408
                               Email: fulmer@mcculleymccluer.com
                                       smccluer@mcculleymccluer.com

                               Counsel for Plaintiff and the Proposed Class

                               Karen Hanson Riebel, Pro Hac Vice forthcoming
                               Kate M. Baxter-Kauf, Pro Hac Vice forthcoming
                               Maureen Kane Berg, Pro Hac Vice forthcoming
                               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                               100 Washington Avenue South, Suite 2200
                               Minneapolis, MN 55401
                               Telephone: (612) 339-6900
                               Facsimile: (612) 339-0981
                               Email: khriebel@locklaw.com
                                      kmbaxter-kauf@locklaw.com
                                      mkberg@locklaw.com

                               Counsel for Plaintiff and the Proposed Class

                               Andrew N. Friedman, Pro Hac Vice forthcoming
                               Victoria S. Nugent, Pro Hac Vice forthcoming
                               Douglas J. McNamara, Pro Hac Vice forthcoming
                               Paul Stephan , Pro Hac Vice forthcoming
                               COHEN MILSTEIN SELLERS & TOLL PLLC
                               1100 New York Avenue NW
                               East Tower, 5th Floor
                               Washington, DC 20005
                               Telephone: (202) 408-4600
                               Email: afriedman@cohenmilstein.com
                                      vnugent@cohenmilstein.com
                                      dmcnamara@cohenmilstein.com
                                      pstephan@cohenmilstein.com

                               Counsel for Plaintiff and the Proposed Class



                                  41
